DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, line 11, “located in a proximal region” should read “located in the proximal region”
In claim 1, line 15, “of an adapter” should read “of the adapter”
In claim 1, line 18, “end piece” should read “end-piece”
In claim 3, lines 1-3, “wherein the end-piece has an outer diameter of a distal end of said end-piece is less than an outer diameter of a proximal end of said end-piece” should read “wherein an outer diameter of a distal end of said end-piece is less than an outer diameter of a proximal end of said end-piece”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al. (US 2012/0116355) in view of Imbert (US 4,589,871) and Siebers et al. (US 2013/0158485).

    PNG
    media_image1.png
    866
    997
    media_image1.png
    Greyscale

Regarding claim 1, Heinz et al. discloses a drug delivery device (see Fig. 1-4) comprising: a reservoir (“glass syringe or cartridge” of [0020], lines 1-6 and further see Examiner’s annotated First Fig. 4 above) for containing a medical product (see [0020], lines 1-6 and note how the “glass syringe or 
In the same field of endeavor, Imbert teaches a drug delivery device (“a syringe barrel 20” of Fig. 1-4) comprising: a reservoir (“chamber 22” of Fig. 1-2) for containing a medical product (see Col. 3, lines 47-50), and a distally projecting frustoconical end-piece (“tip 23” of Fig. 1-4), said end piece (23) having a proximal region (see Examiner’s Second Fig. 4 below illustrating how the tip comprises a proximal region which is proximal to the “distal region” and which connects the tip to the reservoir) configured to be fixed to an adapter (“needle assembly 28” of Fig. 3), wherein a gripping surface (“coating 34” of Fig. 3-4 and see col. 5, lines 23-60) is provided on a portion (“Width W” of Fig. 4) of an outer surface of (see Fig. 4 illustrating how the gripping surface is provided along a portion of the outer surface), said portion (W) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Heinz et al. such that the gripping surface taught by Imbert is provided on a portion of said outer surface of Heinz et al., said portion being located in the distal region of said end-piece and outside the proximal region of the end-piece as is further taught by Imbert. Such a modification would be advantageous because the gripping surface increases the roughness of the end-piece so that the force required to remove a fluid transfer apparatus removably connected to the end-piece by a frictional interference fit, is greater than the force required to remove the fluid transfer apparatus from an identically sized tip without the coating (see Col. 2, lines 48-55 of Imbert). Furthermore, such a modification provides wherein the proximal region and the annular groove do not include the gripping surface, and wherein the portion of the outer surface having the gripping surface is spaced apart from the inner surface of the collar of the adapter such that the adapter does not contact the gripping surface when being slid over the end piece because the gripping surface is provided on the distal region and the distal region of Heinz et al. provides these features as described above. 
Neither Heinz et al. nor Imbert teach, however, a length of said portion representing at most 40% of the total length of the end-piece. 
In the same field of endeavor, Siebers et al. teaches a drug delivery device (“glass syringe 1” of Fig. 1) comprising: a reservoir (“cylinder 2” of Fig. 1), and a distally projecting frustoconical end-piece (“cone 3” of Fig. 1) having an outer surface and a total length measured along a longitudinal axis of said end-piece (3, see Fig. 1 illustrating the end-piece comprising both an outer surface and a total length 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Heinz et al. in view of Imbert by modifying the length of said portion as is taught by Siebers et al. such that the length of said portion represents at most 40% of the total length of the end-piece. Such a modification would be advantageous because wider gripping surfaces may lead to a more difficult coating process (see [0059], lines 12-13of Siebers et al.). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heinz et al. in view of Imbert to have the length of said portion representing at most 40% of the total length of the end-piece since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Heinz et al. in view of Imbert would not operate differently with the claimed length of said portion representing at most 40% of the total length of the end-piece since Imbert teaches that the coating is applied to a particular width between the proximal end and distal end of the tip (col. 5, lines 56-60) since a coating of at most 40% of the total length of the end piece would still provide a rougher surface that satisfies Imbert’s teaching of “increasing the roughness of the tip so that the force required to remove a fluid transfer apparatus, such as a hypodermic needle assembly hub, removably connected to the tip by a frictional interference fit, is 

    PNG
    media_image2.png
    456
    510
    media_image2.png
    Greyscale

Regarding claims 2 and 17, Heinz et al. in view of Imbert and Siebers et al. teaches the drug delivery device of claim 1, but does not expressly teach a distal edge of said portion is located at least at 0.5 mm from a distal end of the end-piece; a distal edge of said portion is located at least 1 mm from a distal end of the end-piece.
Imbert teaches the drug delivery device as described above with respect to claim 1 and further teaches leaving the proximal and distal ends of the tip uncoated (see col. 5, lines 56-60 and further see Examiner’s Second Fig. 4 above illustrating the gripping surface provided on the portion with a gap 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located a distal end of said portion at least 0.5 or at least 1 mm from a distal end of the end-piece since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Heinz et al. in view of Imbert and Siebers et al. would not operate differently with the claimed distal edge of said portion located at least 0.5 mm or at least 1 mm from the distal end of the end-piece because Imbert teaches leaving the proximal and distal ends of the tip uncoated (col. 5, lines 56-60). Further, applicant has not indicated that the distal end of said portion located at least 0.5 mm or at least 1 mm from the distal end of the end-piece is a critical feature of the claimed invention, stating “[t]he distal edge 22a of the portion 22 on which the coating 23 extends may be located at around 0.5 mm, preferably at 1 mm, from the distal end 20a of the end-piece 20” (emphasis added, Amendments to the Specification filed 28 March 2017, pg. 8, lines 10-11).
Regarding claim 3, 
Regarding claim 6, Heinz et al. in view of Imbert and Siebers et al. teaches the drug delivery device of claim 1 and further teaches wherein the gripping surface results from a modification of a surface of a material forming the end-piece (col. 5, lines 23-25 of Imbert describing a coating forming the gripping surface which is a modification of the surface of the material of the end-piece and further note how, therefore, the combination of Heinz et al. in view of Imbert and Siebers et al. further teaches wherein the gripping surface results from a modification of the surface of the material forming the end-piece).
Regarding claim 7, Heinz et al. in view of Imbert and Siebers et al. teaches the drug delivery device of claim 6 and further teaches wherein the modification is provided by a technique selected from abrasion technique, forming treatment, plasma treatment, laser treatment and combinations thereof, applied on said portion (This claim is a product-by-process claim where the product is limited by the process steps recited, however patentability is based on the product itself. The coating taught by Imbert in col. 5, lines 23-60 is a coating suspension of ceramic particles applied to the tip of the syringe; col. 6, lines 15-23 of Imbert teaches an annealing process where the ceramic particles are bonded to the tip by heating the tip coated with the ceramic particle suspension producing a syringe tip with a roughened surface that is the same or similar to the claimed product; See MPEP 2113).
Regarding claim 8, 
Regarding claim 10, Heinz et al. in view of Imbert and Siebers et al. teaches the drug delivery device of claim 1 and further teaches wherein the gripping surface is provided by application of a coating on said portion (see col. 5, lines 23-60 of Imbert indicating how the gripping surface is provided by application of a coating on said portion and further note how, therefore, the combination of Heinz et al. in view of Imbert and Siebers et al. further teaches wherein the gripping surface is provided by application of a coating on said portion).
Regarding claim 11, Heinz et al. in view of Imbert and Siebers et al. teaches the drug delivery device of claim 10 and further teaches wherein the coating is a ceramic coating (see Col. 6, lines 8-14 of Imbert indicating how the coating taught by Imbert is a ceramic coating and note how, therefore, the coating of Heinz et al. in view of Imbert and Siebers et al. corresponds to a ceramic coating). Neither Heinz et al. nor Imbert teach, however, wherein the ceramic coating comprises borosilicate-zinc based frits. 
Siebers teaches the drug delivery device described above with respect to claim 1 and further teaches a ceramic coating comprising borosilicate-zinc based frits (Table 1, ZnO are borosilicate-zinc based frits for coating the tip of the syringe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Heinz et al. in view of Imbert and Siebers et al. to be the ceramic coating comprising borosilicate-zinc based frits as in Siebers to provide the desired roughness of the coating on the syringe tip (see [0070] of Siebers et al.) as taught further taught by Siebers et al.
Regarding claim 12, 
Regarding claim 14, Heinz et al. in view of Imbert and Siebers et al. teaches an assembly (see Fig. 1-3 of Heinz et al.) comprising a drug delivery device according to claim 1 (see above ‘Regarding claim 1’ indicating how the combination of Heinz et al. in view of Imbert and Siebers et al. teaches the drug delivery device according to claim 1). Heinz et al. further teaches wherein the collar (6) is mountable on the end-piece (2, see Fig. 1-3 illustrating the collar mounted on the end-piece).
Regarding claim 15, Heinz et al. in view of Imbert and Siebers et al. teaches the assembly of claim 14. Heinz et al. further teaches wherein the collar (6) is provided with an inner rim (“annular projection 10” of Fig. 1-3) engageable in the annular groove (12), wherein the adapter (4) is mounted on the end-piece (2, see Fig. 1-3 illustrating the inner rim engaging the annular groove when the adapter is mounted on the end-piece).
Regarding claim 16, Heinz et al. in view of Imbert and Siebers et al. teaches the drug delivery device of claim 1, but does not expressly teach wherein the length of said portion represents less than 3% of the total length of the end-piece.
In the same field of endeavor, Siebers et al. teaches the drug delivery device (“glass syringe 1” of Fig. 1) as described above with respect to claim 1 and further teaches wherein the length of said portion may be modified with respect to the total length of the end-piece (3, see [0059], lines 5-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Heinz et al. in view of Imbert and Siebers et al. by modifying the length of said portion as is taught by Siebers et al. such that the length of said portion represents less than 33% of the total length of the end-piece. Such a modification would be advantageous because wider gripping surfaces may lead to a more difficult coating process (see [0059], lines 12-13of Siebers et al.). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heinz et al. in view of Imbert and Siebers et al. to have the length of said portion representing less than 33% of the total length .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al. (US 2012/0116355) in view of Imbert (US 4,589,871) and Siebers et al. (US 2013/0158485) as applied to claim 1 above, and further in view of Axelsson (US 2004/0067161).
Regarding claim 4-5, 
Axelsson teaches the total length of an end-piece varies from 7.5 mm to 7.8 mm ([0044] describes the “standard dimensions of a male luer cone connector” as a length of at least 7.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end-piece of Heinz et al. in view of Imbert and Siebers et al. to have a total length of said end-piece varies from 7.5 mm to 7.8 mm as the standard male luer cone length as in Axelsson, to allow connection to standard female luer connectors made by a variety of manufacturers.
Neither Heinz et al., Imbert, nor Axelsson however, teach wherein the length of said portion varies from 2.00 mm to 2.70 mm, wherein said length of said portion is around 2.35 mm.
Siebers teaches the drug delivery device as described above with respect to claim 1 and further teaches wherein the length of said portion varies from 2.00 mm to 2.70 mm; said length of said portion is around 2.35 mm (see [0059], lines 5-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the end-piece of Heinz et al. in view of Imbert, Siebers et al. and Axelsson, with Siebers length of said portion varying from 2.00 mm to 2.7 mm, or around 2.35 mm because such a width is “advantageous for conventional closer caps and adapters” (see [0059], lines 5-10) as taught by Siebers.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al. (US 2012/0116355) in view of Imbert (US 4,589,871) and Siebers et al. (US 2013/0158485) as applied to claim 8 above, and further in view of Cote, SR. et al. (US 2001/0042850).
Regarding claim 9, 
Cote, SR. et al. teaches a gripping surface that is an outer surface of an elastomeric sleeve attached or molded to said portion of said end-piece (“coupling material 14”, see [0017], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end-piece of Heinz et al. in view of Imbert and Siebers et al., with Cote’s gripping surface of an outer surface of an elastomeric sleeve attached or molded to said portion of said end-piece to provide a material having a coefficient of friction greater than that to the connector body (see [0017], lines 4-7) as taught by Cote.
Response to Arguments
In page 5 of the Reply, Applicant indicated, “During the discussion with Examiner Wilson, both he and the Applicant’s representative agreed that the claim amendments made in response to the final Office Action could be further discussed in an Examiner Interview. As such, Applicant respectfully requests to conduct this interview at the Examiner’s convenience.” On 02/15/2022 Examiner Reddington placed a call to Lara Northrop Queen to schedule an Examiner Interview but this call did not result in the scheduling of said interview. Examiner Reddington invites the Applicant to schedule an Examiner Interview upon reviewing the present Office Action.
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. On page 6 of the Reply, Applicant asserts that neither Imbert nor Jansen, either alone or in combination, discloses or reasonably suggests the features of, “the annular groove is configured to engage with an inner surface of a collar of an adapter, and … the portion of the outer surface having the gripping surface is spaced apart from the inner surface of the collar of the adapter such that the adapter does not contact the gripping surface when being slid over the end piece.” Neither Imbert nor Jansen are relied upon in the present Office Action for teaching the features indicated above. Instead, Heinz et al. is relied upon for disclosing the features indicated above and Imbert is merely relied upon for teaching the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783